Citation Nr: 1545221	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  08-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus.
 
4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral pes planus.
 
5.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral pes planus.
 
6.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected bilateral pes planus.
 
7.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected bilateral pes planus.
8.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.
 
9.  Entitlement to a total disability rating based on individual unemployability.

(The issues of entitlement to service connection for erectile dysfunction, and an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.  He had a subsequent period of unverified service in the Army Reserve from 1978 to 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

In November 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In February 2015, the Board reopened the claim for service connection for tinnitus, and denied reopening claims for service connection for hypertension and diabetes mellitus.  The remaining claims, as captioned on the title page above, were remanded for further development.

As indicated on the title page, the Veteran has another appeal before the Board.  The claims in that appeal were addressed at a personal hearing held before a different VLJ in May 2015, and accordingly, are the subject of a separate decision.  See BVA Directive 8430, paragraph 14.  

In that regard, the February 2015 remand also included a claim for service connection for depressive disorder.  However, as the other appeal involves a claim for service connection for PTSD, and the undersigned did not take testimony on any psychiatric disorder during the November 2014 hearing, the depressive disorder claim has been added to the other appeal pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), and will not be addressed below, or in a panel decision.  Contra Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

Since the Board's last remand, the Veteran appointed the Arkansas Department of Veterans Affairs as his representative.  VBMS Entry March 3, 2015.  The Board recognizes the change in representation.

As noted by the Board in the last remand, during a November 2014 hearing before the Board, the Veteran raised the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of frostbite of the feet.  This issue still has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The development ordered by the Board in February 2015 has not been completed, and the case must be remanded to ensure substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, the February 2015 remand directives, other than those pertaining to the claim for service connection for a depressive disorder, are recited below, verbatim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include the records of any audiological assessments associated with his civilian employment at the Red River Army Depot.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

 Regardless of the Veteran's response, the RO must contact all appropriate facilities, to include the records repository for all of the Veteran's Army Reserve units, and request information that verify the Veteran's specific dates of reserve service, to include all periods of active duty, active duty for training, and inactive duty for training.  The RO must also request any and all service treatment and personnel records for the period of the Veteran's reserve service that have not yet been obtained.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
 
2.  The Veteran must be afforded an appropriate examination to determine the nature and etiology of his current bilateral knee, bilateral hip, and low back disorders.  The Veteran's entire electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  

Based on the clinical examination, the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to opine whether any currently or previously diagnosed knee, hip, or low back disorder was incurred in service or is otherwise due to his military service, to include any pertinent symptomatology documented in his service treatment records.  For all knee, hip, and low back disorders that are not found to be related to service, the examiner must opine whether the current or previously diagnosed disorder was caused or aggravated by his service-connected bilateral pes planus disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
3.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected bilateral pes planus disability.  The Veteran's entire electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct a full clinical evaluation of the Veteran's bilateral foot symptomatology, and indicate whether any of the following findings are present: weight bearing line being over or medial to the great toe; inward bowing of the tendo Achilles; pain on manipulation and use of the feet; objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  If any of the above-mentioned findings are negative, the examiner must so state.
 
4.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655.  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.
 
6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369   (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






